Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
Regarding the drawing and the status of Fig. 2A as prior art, the Applicant has argued that Fig. 2A is a partially constructed view of the invention.  Specifically, Applicant argues that Fig. 2A lacks the tube 7 and thus represent an incomplete device, in Fig. 2B the tube 7 is added, and finally in Fig. 2C the sheds 8 are added to complete the assembly.  Thus Applicant argues that Fig. 2A is an intermediate state of completeness of the disclosed invention and is not prior art.  The Applicant’s arguments are not persuasive for the following reasons.  
The specification filed 5/19/2019 recites on pg. 4, 3rd paragraph, that Fig. 2A illustrates the design of a standard voltage divider which includes high voltage electrode 3 and low voltage electrode 4.  This paragraph further states such a divider can be cast in insulation material as shown in Fig. 1 as state of the art.  The last paragraph on pg. 4 further states that exemplary embodiments disclosed include a design of a voltage sensor which does not involve such a casting process (as shown in Fig. 1) to form the final shape of the voltage sensor.  This paragraph continues that it is proposed that the voltage divider internal parts shown in Fig. 2A can be cast in a simple insulating tube 7 of Fig. 2B or other shape of insulating material and then the shrinking tube, forming the ribs/insulator sheds 8, is applied on top as shown in Fig. 2C.  Therefore, Fig. 2A does not appear to be an incremental state of the disclosed invention, it appears to correspond to a voltage divider, as known in the art, which is known to be cast in an insulating material as shown in Fig. 1.  The pending application does not suggest that the voltage divider itself as shown in Fig. 2A was the invention disclosed in the pending application, instead the pending application states that the voltage divider as shown in Fig. 2A was a known or standard part that is simply used in the invention.  Parts that are wholly known in the art do not correspond to intermediate products of the invention. The invention disclosed in the pending application is directed toward using the insulating tube 7 with a shrinking tube 8 to house the voltage divider.   This is not illustrated in Fig. 2A, but instead is illustrated in Fig. 2B and 2C.  As such Figs. 2B and 2C represent the construction of the invention.  However, Fig. 2A is not an intermediate product as it does not reflect any part of the invention that was not already known.
Regarding the prior art rejection of claim 18, Applicants argues that Yakymyshyn teaches electrodes 1 and 4 have a larger diameter than housing 3 such that collars are disposed between conductors 1 and 4.  Applicant asserts that Yakymyshyn does not describe these collars as being made of conductive material.  Applicant further asserts that Yakymyshyn describes that the weather sheds 2 are located in the same location as the collars and made from non-conductive material.  Applicant concludes that that the teachings of Yakymyshyn would not lead to creating collars out of a conductive material, much less creating the collars out of a conductive material and integrating them with electrodes. The Applicant’s arguments are not persuasive for the following reasons.
The pending claim language recites “an upper cup at one end of the housing covering a first end of the shrinking tube and a lower cup at an opposite end of the housing covering a second end of the shrinking tube; wherein the upper and lower cups comprise shielding electrodes made of an electrically conductive material.”  This recitation only requires two cups which each comprise shielding electrodes made of an electrically conductive material.  The claims as recited do not require a wholly conductive upper and lower cup as seemingly argued by the Applicant.  Yakymyshyn teaches elements 1 and 4 are conductors in para [0028] and in combination with the adjacent portion as shown in the annotated figure 1 form a cup.   This cup covers the end of the shrinking tube and comprising a shielding electrode of electrically conductive material as claimed.  For these reasons Yakymyshyn is considered to teach the claimed limitation.  
Regarding all dependent claims, Applicant has relied upon arguments presented with respect to claim 18.  These arguments have been considered but are not persuasive for at least the reasons set forth above. 

Drawings
Figure 2A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  The specification on the third paragraph of pg. 4 recites that Fig. 2A illustrates “the design of a standard voltage divider.”  The use of the phrase “standard” implies this is a known voltage divider and therefore considered as prior art.  Furthermore, the third paragraph of pg. 4 states that such divider can be cast in insulation material as shown in Fig. 1 as state of the art.  As such, it understood that the voltage divider illustrated in 2A is known and corresponds to prior art.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 22, 23, 24, 25, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yakymyshyn et al. US 2005/0122122 (Yakymyshyn) in view of Wentzel US 2017/0184634 (Wentzel).
Regarding claim 18, Yakymyshyn teaches (Fig. 1) a voltage sensor and a method of producing a voltage sensor for high and medium voltage use, comprising:
a voltage divider (para [0028] - the plurality of impedances 6 in the strings 7 form voltage divider) comprising a high voltage impedance (see claim 1- high voltage impedance string, see also figure 2, voltage divider 12 has two impedance elements with two different values – therefore, one ‘high’ and one ‘low’ – para [0036-0037]) and a low voltage impedance (see claim 1- impedance element at end of string is low voltage impedance), wherein the high voltage impedance and the low voltage impedance are disposed within a housing (see Fig. 1 – impedance string 7 disposed in housing 3- see para [0034]);
a tube of insulating material with creepage distance enlarging structures on an outer surface of the housing (see Fig. 1 – weather sheds 2 are silicone rubber per claim 10 and positioned on outer surface of housing 3), wherein the creepage distance enlarging structures are ribs or sheds that are an integral part of the tube (see Fig. 1 – weather sheds 2), an upper cup (see annotated Fig. 1 below) at one end of the housing covering a first end of the tube (see Fig. 1 – conductor 1 and adjacent parts surrounding housing 3 considered the upper cup which covers the end of silicone rubber weather sheds 2) and a lower cup (see annotated Fig. 1 below) at an opposite end of the housing covering a second end of the tube (see Fig. 1 – conductor 4 and adjacent parts surrounding housing 3 considered lower cup which cover the other end of the silicone rubber weather sheds 2); wherein the upper and lower cups comprise shielding electrodes made of an electrically conductive material (see Fig. 1 – conductors 1 and 4, because they are conductors they are broadly electrodes that provide shielding to the voltage divider and housing).
Yakymyshyn does not explicitly teach a shrinking tube wherein the shrinking tube is a cold shrink tube of insulating cold shrinking material that shrinks onto the housing upon removal of an extension device from the shrinking tube (noting that Yakymyshyn does state the tube is made of silicon rubber – see claim 10, silicon rubber is a known material used to form a cold shrink tube, but it is not explicitly described as to how the silicon rubber tube is attached onto the housing).
Wentzel teaches multiple ways for attaching a tube onto the housing, including using cold shrinkable material.  Wentzel teaches (Fig. 2) a cold shrink tube of insulating cold shrinking material that shrinks onto the housing upon removal of an extension device from the shrinking tube (see para [0018] – sleeve 52 with skirts 56 is cold-shrinkable, insulating, and silicone.  It is inherent that a cold shrinkable material shrinks upon removal of an extension device.  The extension device is a tool used in the application of the cold shrinking material but is not a part of the final voltage sensor claimed.  The structural limitations imposed by the limitation directed toward the removal of an extension device have been considered and are demonstrated by Wentzel.  However, the extension device is not a required element of the voltage sensor).
The prior art references teaches all of the claimed elements.  The difference between the prior art and the claimed invention is using a cold shrinking material to form a shrinking tube rather than other ways of forming a shrinking tube.  The combination of the known elements is achieved by the known method of using a cold shrinking material to form a shrinking tube.  Since all the claimed elements would continue to operate in the same manner, specifically the shrinking tube would still provide insulation and the cold shrinking material would still provide the material to form such an insulating tube, the results would be predictable to one of ordinary skill in the art. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to form an insulating tube as taught by Yakymyshyn with a cold shrinking material as taught by Wentzel as being no more than predictable use of prior art elements according to their established functions.  (KSR – Combining prior art elements according to known methods to yield predictable results).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower cup (shaded area))][AltContent: textbox (Upper cup (shaded area))]
    PNG
    media_image1.png
    653
    334
    media_image1.png
    Greyscale

Annotated Fig. 1 of Yakymyshyn et al. 

Regarding claim 22, Yakymyshyn discloses the voltage divider is cast in an epoxy or polyuethane insulation material (see para [0043] – impedance elements are embedded in insulating epoxy).
Regarding claim 23, Yakymyshyn teaches the voltage sensor according to claim 18, configured for indoor use (see abstract – voltage sensor is substantially immune to changes in temperature variation.  Therefore, there is no temperature requirement excluding it from indoor use.  Furthermore, it is noted that this claim limitation is directed toward the manner in which the claimed apparatus is intended to be employed (i.e. inside). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte, Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  It is further noted that the pending specification does not establish any specific feature or configuration which enables the configuration of the voltage sensor for inside use beyond the claimed limitations.  Therefore the prior art teaching the claimed configuration is considered configured for indoor use).
Regarding claim 24, Yakymyshyn teaches the voltage sensor according to claim 18, configured for outdoor use (see abstract – voltage sensor is substantially immune to changes in temperature variation, making it suitable for outdoor use.  Furthermore, it is noted that this claim limitation is directed toward the manner in which the claimed apparatus is intended to be employed (i.e. outside). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  It is further noted that the pending specification does not establish any specific or special configuration which enables the configuration of the voltage sensor for outdoor use beyond the claim limitations.  Therefore the prior art teaching the claimed configuration is considered configured for outdoor use).
Regarding claim 25, YAKYMYSHYN teaches (Figs. 1-2) a method for producing a voltage sensor, comprising:
covering a housing in which a voltage divider of a sensor is placed by a flexible tube of insulating material with implemented rib or shed structures (see Fig. 1 – housing 3 contains voltage divider formed by impedances 6 in the strings 7 per para [0028].  Housing 3 is covered with weather sheds 2 as shown in Fig. 1. Weather sheds 2 are silicone rubber per claim 10), the voltage divider comprising a high voltage impedance (see claim 1- high voltage impedance string, see also figure 2, voltage divider 12 has two impedance elements with two different values – therefore, one ‘high’ and one ‘low’ – para [0036-0037]) and a low voltage impedance (see claim 1- impedance element at end of string is low voltage impedance), wherein the high voltage impedance and the low voltage impedance are disposed within the housing (see Fig. 1 – impedance string 7 disposed in housing 3- see para [0034]); and
covering a first end of the flexible tube with an upper cup (see annotated Fig. 1 above) at one end of the housing (see Fig. 1 – conductor 1 and adjacent parts surrounding housing 3 considered the upper cup covering the end of silicone rubber weather sheds 2) and covering a second end of the flexible tube with a lower cup (see annotated Fig. 1 above) at an opposite end of the housing (see Fig. 1 – conductor 4 and adjacent parts surrounding housing 3 considered lower cup which cover the other end of the silicone rubber weather sheds 2);
wherein the upper and lower cups comprise shielding electrodes made of an electrically conductive material (see Fig. 1 – conductors 1 and 4, because they are conductors they are broadly electrodes that provide shielding to the voltage divider and housing).
Yakymyshyn does not explicitly teach a flexible tube of cold shrink material, and a diameter of the housing being larger than an inner diameter of the flexible tube in an unextended state; extending the flexible tube in diameter by an extension device to position it over the housing; removing the extension device when the flexible tube is positioned over the housing; shrinking the flexible tube onto the diameter of the housing.
Wetzel teaches a flexible tube of cold shrink material (see para [0018] – sleeve 52 with skirts 56 is cold-shrinkable, insulating, and silicone) and a diameter of the housing being larger than an inner diameter of the flexible tube in an unextended state; extending the flexible tube in diameter by an extension device to position it over the housing; removing the extension device when the flexible tube is positioned over the housing; shrinking the flexible tube onto the diameter of the housing (Wentzel teaches a method of covering an object  with a tube of cold shrinking material.  Because of the property of cold shrinking material, such a material can only be applied by an overmolded method, push-on method or by extending the tube in diameter to position it over the object.  Since Wentzel teaches overmolded and push-on methods as an alternative of covering an object (para [0018]), then Wentzel’s teaching of a cold-shrinking material inherently relies on the extension of the diameter of the tube to be larger in diameter than the object to be covered by an extension device and that the extension device is removed to shrink the tube onto the object).
 The prior art references teaches the claimed method.  The difference between the prior art and the claimed method is using a cold shrinking material to form a shrinking tube rather than other ways of forming a shrinking tube.  The combination of the known elements is achieved by the known method of using a cold shrinking material to form a shrinking tube.  Since all the claimed elements would continue to operate in the same manner, specifically the shrinking tube would still provide insulation and the cold shrinking material would still provide the material to form such an insulating tube, the results would be predictable to one of ordinary skill in the art. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to form an insulating tube as taught by Yakymyshyn with a cold shrinking material as taught by Wentzel as being no more than predictable use of prior art elements according to their established functions.  (KSR – Combining prior art elements according to known methods to yield predictable results).
Regarding claim 29, Yakymyshyn teaches the method according to claim 25, wherein the voltage divider is cast in an epoxy or polyurethane insulation material (see para [0043] – impedance elements are embedded in insulating epoxy).
Regarding claim 30, Yakymyshyn teaches the method according to claim 25, configured for indoor use (see abstract – voltage sensor is substantially immune to changes in temperature variation.  Therefore, there is no temperature requirement excluding it from indoor use.  Furthermore, it is noted that this claim limitation is directed toward the manner in which the claimed apparatus is intended to be employed (i.e. inside). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  It is further noted that the pending specification does not establish any specific or special configuration which enables the configuration of the voltage sensor for inside use beyond the claimed limitations.  Therefore the prior art teaching the claimed configuration is considered configured for indoor use).
Regarding claim 31, YAKYMYSHYN teaches the method according to claim 25, configured for outdoor use (see abstract – voltage sensor is substantially immune to changes in temperature variation, making it suitable for outdoor use.  Furthermore, it is noted that this claim limitation is directed toward the manner in which the claimed apparatus is intended to be employed (i.e. outside). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  It is further noted that the pending specification does not establish any specific or special configuration which enables the configuration of the voltage sensor for outdoor use beyond the claim limitations.  Therefore the prior art teaching the claimed configuration is considered configured for outdoor use).
Although the claimed method steps relating to extending the flexible tube in diameter by an extension device to position it over the housing, removing the extension device when the flexible tube is positioned over the housing, and shrinking the flexible tube onto the diameter of the housing recited in claim 25 are considered to be inherent in Wentzel’s teachings of a cold shrinking material, an alternative rejection of claim 25 in further view of Bolcato et al. US 2014/0370741 is set forth below in order to provide an explicit teaching of the claimed method steps.


Claims 25, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yakymyshyn et al. US 2005/0122122 (Yakymyshyn) in view of Wentzel US 2017/0184634 (Wentzel) and in further view Bolcato et al. US 2014/0370741 (Bolcato).
Regarding claim 25, YAKYMYSHYN teaches (Figs. 1-2) a method for producing a voltage sensor, comprising:
covering a housing in which a voltage divider of a sensor is placed by a flexible tube of insulating material with implemented rib or shed structures (see Fig. 1 – housing 3 contains voltage divider formed by impedances 6 in the strings 7 per para [0028].  Housing 3 is covered with weather sheds 2 as shown in Fig. 1. Weather sheds 2 are silicone rubber per claim 10), the voltage divider comprising a high voltage impedance (see claim 1- high voltage impedance string, see also figure 2, voltage divider 12 has two impedance elements with two different values – therefore, one ‘high’ and one ‘low’ – para [0036-0037]) and a low voltage impedance (see claim 1- impedance element at end of string is low voltage impedance), wherein the high voltage impedance and the low voltage impedance are disposed within the housing (see Fig. 1 – impedance string 7 disposed in housing 3- see para [0034]); and
covering a first end of the flexible tube with an upper cup (see annotated Fig.1 above) at one end of the housing (see Fig. 1 – conductor 1 and adjacent parts surrounding housing 3 considered the upper cup covering the end of silicone rubber weather sheds 2) and covering a second end of the flexible tube with a lower cup (see annotated Fig. 1 above) at an opposite end of the housing (see Fig. 1 – conductor 4 and adjacent parts surrounding housing 3 considered lower cup which cover the other end of the silicone rubber weather sheds 2);
wherein the upper and lower cups comprise shielding electrodes made of an electrically conductive material (see Fig. 1 – conductors 1 and 4, because they are conductors they are broadly electrodes that provide shielding to the voltage divider and housing).
Yakymyshyn does not explicitly teach a flexible tube of cold shrink material, and a diameter of the housing being larger than an inner diameter of the flexible tube in an unextended state; extending the flexible tube in diameter by an extension device to position it over the housing; removing the extension device when the flexible tube is positioned over the housing; shrinking the flexible tube onto the diameter of the housing.
Wetzel teaches a flexible tube of cold shrink material (sleeve 52), a diameter of the housing being larger than an inner diameter of the flexible tube in an unextended state, and shrinking the flexible tube onto the diameter of the housing (see para [0018] – sleeve 52 with skirts 56 is cold-shrinkable, insulating, and silicone and is extended over conductor ends and sensor section 330. It is inherent that the diameter of the flexible tube in an unextended state must be smaller than the  object in order to shrink to make a tight attachment).
The prior art references teaches the claimed method.  The difference between the prior art and the claimed method is using a cold shrinking material to form a shrinking tube rather than other ways of forming a shrinking tube.  The combination of the known elements is achieved by the known method of using a cold shrinking material to form a shrinking tube.  Since all the claimed elements would continue to operate in the same manner, specifically the shrinking tube would still provide insulation and the cold shrinking material would still provide the material to form such an insulating tube, the results would be predictable to one of ordinary skill in the art. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to form an insulating tube as taught by Yakymyshyn with a cold shrinking material as taught by Wentzel as being no more than predictable use of prior art elements according to their established functions.  (KSR – Combining prior art elements according to known methods to yield predictable results).
Yakymyhsyn in view of Wentzel does not explicitly teach extending the flexible tube in diameter by an extension device to position it over the housing; removing the extension device when the flexible tube is positioned over the housing; and shrinking the flexible tube onto the diameter of the housing.
Bolcato teaches extending a flexible tube (tube 36’) in diameter by an extension device (support core 50) to position it over an object (see para [0055] – support core 50 holds portion of tube 36’ in expanded state to allow insertion of connector 26.  Tube 36’ is cold shrinkable material per para [0054]); removing the extension device (support core 50) when the flexible tube (tube 36’) is positioned over the object (connector 26); and shrinking the flexible tube onto the diameter of the object (see para [0057) – support core 50 is helically wound ribbon removed by unwinding the ribbon such that cold shrinkable material shrinks down over connector 26).
As such, it would have been obvious to one of ordinary skill in the art to attach the cold shrinking tube as taught by Yakymyshyn in view of Wentzel by extending the flexible tube using the extension device as taught by Bolcato to allow the easy insertion of the object into the tube (see Bolcato - left column pg. 5, lines 2-3).  Such a modification would result in the extension of the flexible tube over the housing as claimed.
Regarding claim 29, Yakymyshyn teaches the method according to claim 25, wherein the voltage divider is cast in an epoxy or polyurethane insulation material (see para [0043] – impedance elements are embedded in insulating epoxy).
Regarding claim 30, Yakymyshyn teaches the method according to claim 25, configured for indoor use (see abstract – voltage sensor is substantially immune to changes in temperature variation.  Therefore, there is no temperature requirement excluding it from indoor use.  Furthermore, it is noted that this claim limitation is directed toward the manner in which the claimed apparatus is intended to be employed (i.e. inside). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  It is further noted that the pending specification does not establish any specific or special configuration which enables the configuration of the voltage sensor for inside use beyond the claimed limitations.  Therefore the prior art teaching the claimed configuration is considered configured for indoor use).
Regarding claim 31, YAKYMYSHYN teaches the method according to claim 25, configured for outdoor use (see abstract – voltage sensor is substantially immune to changes in temperature variation, making it suitable for outdoor use.  Furthermore, it is noted that this claim limitation is directed toward the manner in which the claimed apparatus is intended to be employed (i.e. outside). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  It is further noted that the pending specification does not establish any specific or special configuration which enables the configuration of the voltage sensor for outdoor use beyond the claim limitations.  Therefore the prior art teaching the claimed configuration is considered configured for outdoor use).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 20, 2022